Citation Nr: 0207945	
Decision Date: 07/16/02    Archive Date: 07/19/02	

DOCKET NO.  99-23-895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that the veteran had 
not submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for Meniere's disease.  The veteran perfected an appeal of 
this determination.

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for Meniere's disease, the 
Board will now undertake additional development with respect 
to the veteran's claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rules of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of the veteran's claim of 
entitlement to service connection for Meniere's disease.






FINDINGS OF FACT

1.  In December 1987, the Board issued a decision that denied 
the veteran's claim for entitlement to service connection for 
Meniere's disease.  A request for reconsideration of that 
decision was not made.

2.  The evidence submitted since the 1987 Board decision is 
new and bears directly and substantially upon the specific 
matter under consideration (i.e., whether Meniere's disease 
was incurred in service), and is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1987 Board decision, which denied service 
connection for Meniere's disease, is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1100(a) (2001).

2.  The evidence received since the December 1987 Board 
decision is new and material, and the claim for entitlement 
to service connection for Meniere's disease is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case, the supplemental statement of the 
case, and correspondence with the veteran, the veteran and 
his representative have been notified of law and regulations 
governing the veteran's request to reopen his claim for 
service connection for Meniere's disease, including the VCAA, 
and the reasons for the determination made regarding his 
application.  Moreover, VA has made reasonable efforts to 
obtain all relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
consist of the service medical records, VA and private 
hospital and outpatient reports, hearing testimony provided 
by the veteran, and private medical statements submitted by 
the veteran.  Therefore, under these circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case, and adjudication of this appeal without remand to 
the RO for additional consideration under the new law poses 
no risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384,394 (1993).  Accordingly, the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for Meniere's disease is 
ready for appellate review.


New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for Meniere's disease.  The 
referenced claim was previously denied by the Board in 
December 1987.  In October 1996, the veteran filed his most 
recent application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
October 1996 claim to reopen, which is discussed below.

In this case, the original claim for service connection for 
Meniere's disease was denied by the RO in a rating decision 
dated in January 1970.  That decision was predicated on a 
finding that there was no continuity of symptoms or a 
diagnosis of Meniere's disease prior to 1969.  The veteran 
was notified of this decision and of his appellate rights by 
a VA letter dated in January 1970, but no appeal was filed.  
Thereafter, the Board entered a separate decision dated in 
December 1987, and determined that the additional evidence 
received since the January 1970 RO decision did not establish 
a new factual basis for allowing the claim for service 
connection for Meniere's disease.  In essence, the Board 
determined that the evidence on file at the time of its 
December 1987 decision did not establish that the veteran's 
Meniere's disease was incurred in or aggravated by service.

Service connection is warranted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. 
§ 20.1100(a) (2001).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp.); 38 C.F.R. § 20.1105 (2001).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in December 1987.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the December 1987 Board 
decision included the veteran's service medical records 
showing that the veteran was hospitalized at a service 
department medical facility in January 1954 with a chief 
complaint of vague spells of graying out and loss of 
consciousness.  The veteran stated that he went to a movie, 
began feeling warm and his vision began to fade.  He got up, 
went to the latrine, opened a window and then collapsed.  He 
said when he came to he felt a little dizzy and cold.  He was 
taken to a dispensary where his blood pressure was found to 
be normal and there were no remarkable signs.  The veteran 
related that all his life he had been aware that on changing 
his posture, especially on arising from a recumbent to a 
standing position, he is likely to become lightheaded and 
sometimes experience dimming of vision.  General physical 
examination of the veteran on this occasion was not 
remarkable.  Plain and sleep EEG's were negative.  X-ray of 
the scalp was also negative.  The veteran's examiner stated, 
as a diagnostic impression, that he had no explanation for 
the veteran's syncopal attacks.  He added that they might be 
due to postural hypotension but that he could not demonstrate 
although his history certainly suggested it.  On the 
veteran's medical examination for service discharge in 
October 1955 it was noted that the veteran had a history of 
fainting spells in 1954 of undetermined cause with no 
complications.

The veteran was hospitalized at a VA medical facility in 
August 1965 with an admitting diagnosis of Meniere's disease.  
During this hospitalization he underwent a lumbar spinal 
puncture  

Also considered by the Board in December 1987 was a letter 
dated in November 1969 from a private physician with the 
Indiana University Medical Center that indicate that the 
veteran had been evaluated at that facility for his attacks 
of vertigo, ataxia, nausea and prostration which dated back 
according to the veteran to 1952 or 1953 while he was in the 
military service.  It was further noted that the veteran had 
not been severely troubled by these attacks until 1958 when 
he was working on the police force.  It was noted that his 
attacks vary from 2 to 3 a week to 2 to 3 a month and may 
last 15 to 20 minutes up to 16 hours.  It was further stated 
that a review of his VA records and a conference with a 
physician at a VA hospital who was caring for the veteran 
seemed to establish unequivocally the diagnosis of Meniere's 
disease.  

Also of file in December 1987 was a newspaper article showing 
that the veteran had been hospitalized at a military facility 
in Tokyo, Japan.  The reason for his hospitalization was not 
explained.  

In a November 1976 letter, the veteran's private physician, 
L. B. Tubergen, M.D., noted that the veteran had persistent 
vertigo and that his symptoms were compatible with Meniere's 
disease.  He noted that the veteran's vertical had been 
refractory to all treatment for the past three years he had 
discussed with the veteran the possibility of doing an 
endolymphatic shunt operation.  

Private treatment records compiled between December 1960 and 
March 1968 and received in May 1987 show that the veteran had 
been hospitalized at a private medical facility in December 
1960 with complaints of severe dizziness.  The reported 
diagnosis was acute vertigo of unknown cause.  These records 
also show that the veteran was hospitalized at a private 
medical facility on several occasions in 1964.  Meniere's 
syndrome was diagnosed.  Also of file in December 1987 were 
copies of two letters dated in November 1969 and March 1971 
from the veteran's private physician, F. N. Hrisomalos, M.D.  
Dr. Hrisomalos noted that the veteran suffers from Meniere's 
disease and on occasion can be completely incapacitated.  He 
said that if the veteran could not be allowed to be employed 
with limited duties with the police department and be 
provided with unpredictable time off then he would recommend 
the veteran be given full pension benefits and retirement.  
He did note that the veteran could perform sedentary jobs at 
the police station.  

The veteran testified in November 1987 at a personal hearing 
on appeal before the Regional Office.  He said that after 
service the first time that he started receiving medical 
treatment for his condition was in 1958 or 1959 after he had 
a severe attack at that time.  He said he was working for the 
police department at that time and eventually had to accept 
disability retirement in 1969 because his symptoms precluded 
his ability to go to work.  The veteran's spouse said that 
she had been married to the veteran since September 1956 and 
that she started noticing his episodes probably 2 or 3 years 
after they were married.  The veteran stated that he did not 
experience any episodes for several years after service 
discharge just "the warnings is all".  The veteran further 
described the evaluation and treatment provided to him 
subsequent to service for his Meniere's disease.

On the basis of the evidence described above, the Board in 
December 1987 found that the veteran's Meniere's syndrome was 
first manifested several years after his separation from 
active service and was not etiologically related to any 
incident of service.

Currently, the evidence added to the record since the Board's 
December 1987 decision consists of private medical statements 
from Dr. Cohen, dated in April, July, and September of 2000.  
Based on a close review of this newly added evidence, the 
Board determines that new and material evidence has been 
presented sufficient to reopen the veteran's claim of 
entitlement to service connection for Meniere's disease.  The 
private medical statements from Dr. Cohen are new, as they 
were not previously of record or previously considered by the 
Board in December 1987.  More importantly, this evidence, 
when taken together with the other evidence of record, is 
material as it speaks directly to the matter upon 
consideration, i.e., whether the Meniere's disease had its 
onset during the veteran's period of service.

For instance, the veteran's service medical records contain a 
diagnostic impression of (unexplained) syncopal attacks.  The 
statements from Dr. Cohen include a letter dated in April 
2000 in which he stated that according to his records the 
veteran started having Meniere's disease in 1959.  He said 
that the veteran had been treated in Indianapolis and had a 
right labyrinthectomy nerve section in 1982 and therefore is 
deaf in his right ear.  He added that he first saw the 
veteran in 1998.  In a letter dated in July 2000 Dr. Cohen 
said the veteran was at risk of developing bilateral profound 
deafness as a result of his Meniere's disease.  In his most 
recent letter dated in September 2000, Dr. Cohen noted that 
he had reviewed the veteran's records and that he noted that 
there was a letter dated in November 1969 from a physician 
with the Indiana University who stated that the veteran had 
attacks of vertigo, ataxia, nausea, and vomiting which dated 
back, according to the veteran, to 1952 or 1953 while he was 
in the military service.  Dr. Cohen therefore concluded that 
the onset of the veteran's Meniere's disease was, according 
to the note above, while he was in the military in Japan in 
1952-1953.

Presuming the credibility of the private medical statements 
from Dr. Cohen, this evidence, when considered alone or in 
the aggregate, tends to indicate that the veteran's Meniere's 
disease may have been incurred during service, which the lack 
thereof, was among the basis of the Board's denial in 
December 1997.  See Kutscherousky and Evans, both supra.  
This evidence must now be considered in light of all the 
evidence, both old and new, in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a Meniere's disease.  Having determined that 
new and material evidence has been added to the record, the 
veteran's previously denied claim seeking entitlement to 
service connection for Meniere's disease is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
Meniere's disease is reopened; the appeal is granted to this 
extent only.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

